DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Status of the Claims
	The amendment filed on 01/24/2022 has been entered. Claims 14 and 33 have been amended and Claims 39-40 have been newly added. Thus Claims 14, 22-23 and 25-40 are currently pending and are under examination.


Withdrawn Rejections
	Claim 14 has been amended to obviate the indefiniteness and thus the 112(b) rejection of claims 14, 22-23 and 25-38 has been withdrawn.

Maintained and Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 22, 25-32 and 34-38 stand rejected and claim 40 is newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number US5,981,608 (US’608, cited in Office Action 04/06/2021 and IDS 07/06/2021). 
	Regarding Claims 14, 22, 25-28, 32, 35 and 38, US’608 teaches a process for making a Fischer-Tropsch catalyst comprising titania support, cobalt and manganese, the step comprising reducing a catalyst composition comprising titania and cobalt in oxidized state with hydrogen as a reducing agent and at a temperature of from 100 to 450° C (col. 3, lines 19-24; col. 4, lines 18-21; col. 5, lines 18-33;). US’608 further exemplifies a reduction temperature of 260° C (Example IV). The claimed reduction temperature of from 200 to 250° C lies inside that of the non-exemplified embodiment of US’608 (100 to 450° C) or is merely close the exemplified temperature of US’608 (260° C). MPEP § 2144.05 indicates that a prima facie case of obviousness exists for claimed ranges that lie inside or are merely close:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 

	US’608 is silent that the resulting Fischer-Tropsch catalyst comprises 30% to 95%, 40% to 80%, 70% to 80%, 5% to 30%, and 70-95% metallic cobalt by weight of cobalt. However because US’608 teaches the process of obtaining the catalyst as claimed wherein the claimed reduction temperature either lies or merely close to that of US’608, there is a prima facie case of either anticipation or obviousness for the process of US’608 to necessarily obtain the aforementioned weight percent of metallic cobalt by weight of cobalt. See MPEP § 2112.01:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claims 29 and 36-37, US’608 teaches that the atomic ratio of cobalt:manganese is at least 12:1 (col. 3, lines 25-26) and hence the weight ratio of cobalt:manganese is at least 707.196:54.938 ([12x58.933CoMol.wt.]:[1x54.938MnMol.wt.]) or 12.9:1. US’608 further teaches that the catalyst comprises 1-100 parts by weight of cobalt per 100 parts of the carrier (col.4, lines 22-24). Since the weight ratio of cobalt:managenese is at least about 12.9:1, for example in 100 parts by weight of Co per 100 parts by weight of carrier, there is at most about 7.75 parts by weight of Mn ([100Cox1Mn]/12.9Co) per 100 parts of the carrier; and in 1 parts by weight of Co per 100 parts by weight of carrier, there is at most about 0.0775 parts by weight of Mn ([1Cox1Mn]/12.9Co) per 100 parts of the carrier. Hence the weight percent of cobalt ranges between about 0.99 wt% and 48.13 wt% based on the total weight of the catalyst, calculated by (1Co/[1Co+0.0775Mn+100carrier] x 100) and (100Co/[100Co+7.75Mn+100carrier] x 100), respectively. Furthermore, the weight percent of manganese ranges between about 0.077 wt% and 3.7 wt% based on the total weight of the catalyst, calculated by (0.0775Mn/[1Co+0.0775Mn+100carrier] x 100) and (7.75Mn/[100Co+7.75Mn+100carrier] x 100), respectively.
Regarding Claim 30, US’608 teaches that the catalyst further comprises promoters as follows (col. 4, lines 28-37):

    PNG
    media_image2.png
    331
    720
    media_image2.png
    Greyscale

	Regarding Claim 31, US’608 teaches that the above promoter is present in the catalyst at an amount of between 0.1 and 150 parts by weight, per 100 parts by weight of the carrier (col. 4, lines 37-40). In the aforementioned ranges, if the catalyst comprises 100 parts by weight of Co per 100 parts by weight of carrier, 7.75 parts by weight of Mn per 100 parts by weight of the carrier (see calculation set forth above) and 0.1 parts by weight of the promoter per 100 parts of the carrier, the catalyst would comprise the promoter at an amount of about 0.048 weight percent based on the total weight of the catalyst (0.1promoter/[100Co+7.75Mn+0.1promoter+100carrier] x 100). if the catalyst comprises 100 parts by weight of Co per 100 parts by weight of carrier, 7.75 parts by weight of Mn per 100 parts by weight of the carrier (see calculation set forth above) and 150 parts by weight of the promoter per 100 parts of the carrier, the catalyst would comprise the promoter at an amount of about 41.9 weight percent based on the total weight of the catalyst (150promoter/[100Co+7.75Mn+150promoter+100carrier] x 100).
	Regarding Claim 34, US’608 teaches a process of further contacting the catalyst with a mixture of hydrogen and carbon monoxide to conduct Fischer-Tropsch process (col. 5, lines 52-55 and Example IV).

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce a Fischer-Tropsch catalyst comprising: i. a titanium dioxide support, and ii. cobalt, and iii. manganese, comprising the step of: reducing a catalyst composition comprising: a) titanium dioxide support, and b) oxidic cobalt or a cobalt compound decomposable thereto, with a reducing agent at a temperature of from 200° C to 250° C to produce the Fischer-Tropsch catalyst, wherein, after reduction, the Fischer-Tropsch catalyst comprises 30% to 95% metallic cobalt by weight of cobalt in view of the teachings of US’608.

Claim 23 stands rejected under 35 U.S.C. 103 as being unpatentable over Patent number US5,981,608 (US’608, cited in Office Action 04/06/2021 and IDS 07/06/2021) as applied to Claims 14, 22-23, 25-32, 34-38 and 40 above, and further in view of Patent number US6,486,220B1 (US’220 hereinafter, cited in IDS 11/04/2020). 
The teachings of US’608 have been set forth above.
Regarding Claim 23, US’608 fails to teach or suggest pre-treating the catalyst solution with carbon monoxide gas-containing stream. However, US’220 teaches that the method comprises reduction of catalyst composition that comprises reducible compounds of cobalt and promoter such as manganese with either hydrogen or a mixture of hydrogen and carbon monoxide wherein the amount of hydrogen ranges from about 1% to about 100%  at a temperature in the range of from about 75° C. to about 500° C to obtain a catalyst wherein at least a portion catalytic metal component is reduced to its metallic state (col. 6, lines 60-67 and col. 7, ll. 5-9). US’220 teaches that the method obtains a Fischer-Tropsch catalyst that comprises cobalt supported over titania and promoters such as manganese (col. 5, ll. 11 and ll. 64-67).
Thus, it would have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to reduce a catalyst composition with carbon monoxide containing reducing agent because US’220 teaches reduction of catalyst composition with a gas mixture comprising hydrogen and carbon monoxide. Thus, a simple substitution of the reducing agent of US’608 with that of US’220, a skilled artisan would have a reasonable expectation of success in pre-treating the catalyst composition of US’608.

Claim 33 stands rejected under 35 U.S.C. 103 as being unpatentable over Patent number US5,981,608 (US’608, cited in Office Action 04/06/2021 and IDS 07/06/2021) as applied to Claims 14, 22-23, 25-32, 34-38 and 40 above, and further in view of Morales (Morales, F. et al. “X-ray Absorption Spectroscopy of Mn/Co/TiO2 Fischer−Tropsch Catalysts:  Relationships between Preparation Method, Molecular Structure, and Catalyst Performance” J. Phys. Chem. B 2006, 110, 17, 8626–8639; cited in Office Action 09/22/2021).
The teachings of US’608 have been set forth above.
Regarding Claim 33, US’608 fails to teach a process of (a) monitoring the consumed reducing gas and (b) calculating the degree of catalyst reduction. However Morales teaches a method of reducing a catalyst comprising cobalt, manganese and titania support wherein the reduction is monitored via temperature programmed reduction (TPR). Similarly, the instant specification describes that the degree of reduction may be measured using temperature programmed reduction (TPR) (page 4) and that TPR data allows the calculation of the relative amount of hydrogen consumed during pre-reduction (page 5). As such, the TPR of Morales necessarily monitors the consumed reducing gas and calculates the degree of catalyst reduction. Hence, a skilled artisan would have been motivated to use the TPR of Morales in the catalyst reduction step of US’608 with a reasonable expectation of success in monitoring the consumed reducing gas and calculating the degree of catalyst reduction.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce a Fischer-Tropsch catalyst comprising: i. a titanium dioxide support, and ii. cobalt, and iii. manganese, comprising the step of: reducing a catalyst composition comprising: a) titanium dioxide support, and b) oxidic cobalt or a cobalt compound decomposable thereto, with a reducing agent at a temperature of from 200° C to 250° C to produce the Fischer-Tropsch catalyst, wherein, after reduction, the Fischer-Tropsch catalyst comprises 30% to 95% metallic cobalt by weight of cobalt and wherein the process further comprises a process of (a) monitoring the consumed reducing gas and (b) calculating the degree of catalyst reduction in view of the teachings of US’608 and Morales.

Response to Arguments
	Applicant argues that US’608 teaches the presence of cobalt oxide is undesirable and that reduction is performed before the F-T process and that there is no teaching that would have led a person of ordinary skill in the art to select incomplete catalyst reduction and a skilled artisan would not have expected any beneficial technical effect from an incompletely reduced catalyst.
	The examiner disagrees. Firstly, even though it is known to a skilled artisan that catalysts have to be reduced from their oxide inert form to active reduced ones prior to the F-T process, nowhere in US’608 teaches that a complete reduction is required for the F-T process to take place. In fact, US’608 teaches that reduction can take place at a temperature range of from 100 to 450° C, hence since the claimed temperature of from 200 to 250° C lies inside that of US’608, there is a prima facie case of either anticipation or obviousness for the process of US’608 to necessarily obtain the claimed weight percent of metallic cobalt by weight of cobalt. See MPEP § 2112.01.

	Applicant argues that even if US’608 teaches a temperature range of from 100 to 450° C, the reference allows for extremely high pressures and long reduction periods and a skilled artisan would have been able to select conditions that enabled complete catalyst reduction.
	These arguments are not found persuasive. Applicant appears to be arguing to catalyst reduction conditions (pressure and reduction period) that are not even instantly claimed. The only catalyst reduction condition that is claimed is the reduction temperature and has been addressed in the rejection. Thus these arguments are moot. Even if the examiner gives weight to these arguments, nowhere in US’608 discloses implicitly or explicitly that complete catalyst reduction is required or takes place and nowhere in the reference teaches that extremely high pressures and long reduction periods produce complete catalyst reduction.
	Applicant argues that the claimed partial reduction of the catalyst provides unexpected beneficial performance in the F-T process to achieve at least acceptable C5+ selectivity. Applicant argues that example 6 of the specification conducts the reduction temperature at 260° C, the same exemplified temperature as US’608 and that it results in 99% degree reduction, which is higher than presently claimed. Applicant argues that reduction at a temperature of 240° C achieves 74% reduction.
	These arguments are not persuasive. The examiner maintains that even though US’608 exemplifies a reduction temperature of 260° C, does not teach away from the nonexemplified reduction temperature of from 100 to 450° C. The examiner maintains that since the claimed reduction temperature lies inside the nonexemplified one of US’608, there is a prima facie case of either anticipation or obviousness for the process of US’608 to necessarily obtain the claimed weight percent of metallic cobalt by weight of cobalt.

	Applicant argues that example 11, with a reduction temperature of 240° C, shows improved selectivity to C5+ over example 13, with a reduction temperature of 300° C. Furthermore, Applicant argues that examples 7 and 8 demonstrate acceptable selectivities and activities. Applicant thus argues that the claimed reduction temperature and degree of cobalt reduction are critical ranges over the prior art.
	The examiner disagrees because the criticality of using the claimed reduction temperature has not been shown. Even though example 11 in Table 3 shows that the catalyst reduced at 240° C results in higher C5+ selectivity over the catalyst reduced outside the claimed temperature, 300° C, Table 2 does not show increase in C5+ selectivity when using catalysts reduced at the instantly claimed temperature. Examples 7 and 8 with catalyst reduction temperature as presently claimed, show C5+ selectivities that are lower than examples 9-10 with catalyst reduction temperature outside that presently claimed. Moreover, the exemplified catalysts B and C of US’608 (Table I), reduced at 260° C, produce C5+ at a selectivity higher than the catalyst reduced at the instantly claimed temperature. Hence, the presently claimed reduction temperature does not necessarily result to catalyst with improved activity as Applicant argues and is not critical over that of US’608.
	In view of the foregoing, the instantly claimed method remains being obvious over the teachings of US’608.

Claims 33 and 39 are newly rejected under 35 U.S.C. 103 as being unpatentable over Patent number US5,981,608 (US’608, cited in Office Action 04/06/2021 and IDS 07/06/2021) as applied to Claims 14, 22-23, 25-32, 34-38 and 40 above, and further in view of Feltes (Feltes, T, E. et al. “Selective adsorption of manganese onto cobalt for optimized Mn/Co/TiO2 Fischer–Tropsch catalysts” Journal of Catalysis 270 (2010) 95–102).
The teachings of US’608 have been set forth above.
Regarding Claims 33 and 39, US’608 fails to teach a process of (a) monitoring the consumed reducing gas and (b) calculating the degree of catalyst reduction. However, Feltes teaches the use of Mn/Co/TiO2 catalyst in Fischer-Tropsch process as US’608. Furthermore, Feltes teaches a method of reducing the catalyst prior to using the catalyst in the Fischer-Tropsch process and that temperature programmed reduction (TPR) experiments were performed on a Micromeritics Autochem 2920 using a TCD detector (thermal conductivity detector) (section 2.2 on page 96).  Similarly, the instant specification describes that the effluent gas may be analysed by a thermal conductivity detector (TCD) to determine the decrease in reductant gas concentration (page 4, lines 29-31). As such, the TCD of Feltes necessarily monitors the consumed reducing gas and calculates the degree of catalyst reduction. Hence, a skilled artisan would have been motivated to use the TCD of Feltes in the catalyst reduction step of US’608 with a reasonable expectation of success in monitoring the consumed reducing gas and calculating the degree of catalyst reduction.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce a Fischer-Tropsch catalyst comprising: i. a titanium dioxide support, and ii. cobalt, and iii. manganese, comprising the step of: reducing a catalyst composition comprising: a) titanium dioxide support, and b) oxidic cobalt or a cobalt compound decomposable thereto, with a reducing agent at a temperature of from 200° C to 250° C to produce the Fischer-Tropsch catalyst, wherein, after reduction, the Fischer-Tropsch catalyst comprises 30% to 95% metallic cobalt by weight of cobalt and wherein the process further comprises a process of (a) monitoring the consumed reducing gas and (b) calculating the degree of catalyst reduction in view of the teachings of US’608 and Feltes.


Conclusion
	Claims 14, 22-23 and 25-40 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622